Citation Nr: 9909278	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  97-26 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
lumbosacral strain, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, on a direct basis and 
secondary to the veteran's service-connected lumbosacral 
strain disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from June 1967 to 
May 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, Regional Office (RO).  Entitlement to a 
disability rating in excess of 30 percent for PTSD was the 
only issue certified to the Board on appeal.  For the reasons 
discussed below, the Board finds that the veteran has filed a 
notice of disagreement with the denial of service connection 
for lumbosacral degenerative disc disease in the June 1998 
rating decision, thereby initiating an appeal.  Therefore, 
the issues on appeal have been recharacterized as shown 
above.


REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the veteran's claims. 

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The June 1998 rating decision denied service connection for 
degenerative disc disease (DDD) of the lumbosacral spine.  In 
August 1998, the veteran's accredited representative, The 
American Legion, submitted a statement indicating that the 
veteran disagreed with the denial of service connection for 
lumbosacral DDD.  This document, filed at the RO, would be 
timely as a notice of disagreement with the June 1998 rating 
decision.

It is proper to remand this claim because the veteran has not 
been provided a SOC on this issue.  See Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).  However, this issue will be returned to the Board 
after issuance of the SOC only if it is perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.  

Furthermore, the Board finds that the service connection 
issue is inextricably intertwined with the certified 
increased rating issue.  See Parker v. Brown, 7 Vet. App. 116 
(1994).  Thus, the Board cannot address the increased rating 
issue until the RO completes adjudication of the service-
connection issue.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the VA is to consider the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision.  For example, in reference to joints, factors 
as to the extent of disability include limitation of or 
excessive motion, weakened motion, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing 
must be considered.  38 C.F.R. § 4.45 (1998).  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 
(1998).  These regulations also include, but are not limited 
to, 38 C.F.R. §§ 4.1 and 4.2 (1998).  Lastly, 38 C.F.R. § 
4.10 (1998) provides that, in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  
There is no indication in the record that the VA examiner who 
evaluated the appellant's back disability in June 1997 
evaluated the appellant's complete spinal medical history.

Furthermore, the United States Court of Appeals of Veterans 
Claims (formerly known as the U.S. Court of Veterans Appeals) 
(hereinafter "Court") has held that the term "disability" 
as used in 38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. 
§ 3.310(a) should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Consideration of these factors is not 
reflected in the most recent VA medical examination or in the 
current rating decisions.  There is no medical opinion of 
record which delineates which of the appellant's documented 
lumbosacral spine symptoms should be associated with the 
service-connected lumbosacral strain disability or which 
indicates to extent to which the appellant is industrially 
impaired due solely to his service-connected disability.

Thus, there has been no indication whether any of the rest of 
the appellant's current medical conditions are interrelated 
or are part of the service connected disabilities.  Moreover, 
no medical opinion is of record that delineates what 
percentage of current symptomatology is due to the original 
back strain disability, as opposed to any increase from any 
nonservice-connected disorder.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In view of the foregoing, this case is REMANDED for the 
following action:

1. The RO should obtain any additional 
relevant VA medical reports in their 
entirety, including outpatient treatment 
folders, hospital folders and patient 
treatment folders.  These records should 
be associated with the claims folder.

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers who 
provided him with relevant evaluation or 
treatment for any of his back conditions 
in the recent past, to the extent not on 
file.  After obtaining the appropriate 
signed authorization for release of 
information forms from the appellant, the 
RO should contact each physician, 
hospital, or treatment center specified 
by the appellant to obtain any and all 
medical or treatment records or reports 
relevant to the above mentioned claims.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(1998).

3. After the above development has been 
completed, and whether records were 
received or not, the appellant should be 
scheduled for VA orthopedic and 
neurological examinations by specialists 
in order to determine the nature, 
etiology and extent of the appellant's 
current back pathology.  All indicated 
tests, including x-rays as appropriate, 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiners for review prior to the 
examination.  The examiners should detail 
the range of motion of the back and 
should set forth what the normal ranges 
of motion would be.  The examiners should 
describe to what extent, if any, the 
appellant has degenerative changes, an 
altered gait or other reduced function in 
the back or lower extremities due to a 
service-connected disability.  

The examiners should render a final 
diagnosis and an opinion as to whether 
all the pathology described, including in 
particular, any disc disease, foraminal 
stenosis or osteoarthritis, can be 
attributed to the service connected low 
back strain, or whether there is also 
superimposed pathology which is unrelated 
to service or service connected 
pathology.  

The opinions should adequately summarize 
the relevant history and clinical 
findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  The opinions should also 
allocate the appellant's various symptoms 
and manifestations to the appropriate 
diagnostic entity.  To the extent 
limitation of motion might be due to non-
service connected pathology, that should 
be noted.

Based on the findings on examination and 
on the review of the medical evidence in 
the claims file, the examiners should 
express their opinions as to (i) the 
etiology and onset date of any currently 
manifested back pathology and (ii) the 
effect of the appellant's service- 
connected lumbosacral strain on his 
ordinary activity and his ability to 
procure and maintain employment, as well 
as their opinions concerning the 
questions below.  If the information 
sought cannot be determined or is not 
ascertainable, the examiners should so 
state and explain why the question posed 
cannot be answered.

The orthopedic examiner should also 
render opinions, with degree of 
probability expressed, regarding:

	(a) whether the appellant's back 
pathology, including in particular, any 
disc disease, foraminal stenosis or 
osteoarthritis, is causally or 
etiologically related to military 
service, pre- or post-service trauma, or 
some other cause or causes.  (It is not 
necessary that the exact causes--other 
than apparent relationship to service 
connected low back pathology be 
delineated.) 
	(b) whether, based on what is 
medically known about causes or possible 
causes of joint pathology, that any back 
disorder was caused by the appellant's 
lumbosacral strain disability as opposed 
to some other factor or factors like 
weight or post-service trauma. 	(c) 
whether the appellant's lumbosacral 
strain disability aggravated or 
contributed to or accelerated any 
degenerative process in his back or 
aggravated any other back or joint 
disorder? 
	(d) if the appellant's lumbosacral 
disability aggravated or contributed to 
or accelerated any degenerative process 
in his back or aggravated any other back 
or joint disorder, to what extent, stated 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors, such as obesity or trauma, if 
any?

4. The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinion requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). "If the [examination] report does 
not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  After completion of the above, the RO 
should again adjudicate the appellant's 
claims for an increased rating for 
lumbosacral strain as well as service 
connection for lumbosacral DDD, on the 
basis of all the evidence of record and 
with application of all appropriate legal 
theories, including the provisions of 38 
C.F.R. §§ 4.40, 4.59 and DeLuca v. Brown, 
8 Vet. App. 202 (1995), as well as Allen 
v. Brown, 7 Vet. App. 439 (1995).

6.  The RO should issue a supplemental 
statement of the case to the veteran and 
his accredited representative which 
specifically includes the issue of the 
veteran's entitlement to service 
connection for lumbosacral degenerative 
disc disease.  

7.  The veteran's claims must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board or the Court for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See the Veterans' 
Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994) and 38 U.S.C.A. § 5101 (West 1991 
and Supp. 1998) (Historical and Statutory 
Notes).  In addition, the Veterans 
Benefits Administration's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs 
the RO is to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claims.  



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

- 9 -


